Case 1:18-cv-06427-JPO Document 60 Filed 06/18/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York

State of New York, et al.
Plaintiff
Vv.

Mnuchin, et al.
Defendant

Case No. 18-cv-6427 (JPO)

New Nee Nee Nee Nee”

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiffs State of New York, et al.

Date: 06/18/2019

 

 

Matthew Colangelo (MC-1746)

Printed name and bar number

New York State Office of the Attorney General
28 Liberty Street, 19th Floor
New York, NY 10005

 

Address

matthew.colangelo@ag.ny.gov

 

E-mail address

(212) 416-6057

 

Telephone number

 

FAX number
